SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1222
KA 13-01494
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO,


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RICHARD BAUSANO, DEFENDANT-APPELLANT.


CHARLES MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN N. BAUERSFELD OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered August 15, 2013. The judgment convicted
defendant, upon a jury verdict, of criminal sale of a controlled
substance in the third degree and criminal possession of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal sale of a controlled substance in the
third degree (Penal Law § 220.39 [1]) and criminal possession of a
controlled substance in the third degree (§ 220.16 [1]) in connection
with the sale to a confidential informant (CI) of 25 oxycodone pills.
Contrary to defendant’s contention, County Court properly granted the
People’s motion to amend the indictment to reflect that the controlled
substance at issue was oxycodone, and not cocaine. Although the grand
jury minutes are not included in the record on appeal, the record
nevertheless establishes that the laboratory report admitted in
evidence during the grand jury proceeding identified the pills that
were analyzed as oxycodone. We therefore conclude that the court’s
determination to amend the indictment based upon a scrivener’s error
neither changed the theory of the prosecution nor tended to prejudice
defendant on the merits (see People v Wright, 107 AD3d 1398, 1400, lv
denied 23 NY3d 1026; cf. People v McKinney, 91 AD3d 1300, 1300). We
reject defendant’s further contention that the court’s Sandoval ruling
constitutes reversible error. The court did not abuse its discretion,
but instead “ ‘weighed appropriate concerns and limited both the
number of convictions and scope of permissible cross-examination’ ”
(People v Reed, 115 AD3d 1334, 1336, lv denied 23 NY3d 1024, quoting
People v Hayes, 97 NY2d 203, 208).

     By making only a general motion to dismiss the indictment (see
                                 -2-                          1222
                                                         KA 13-01494

People v Gray, 86 NY2d 10, 19), and failing to renew that motion at
the close of his case (see People v Hines, 97 NY2d 56, 62, rearg
denied 97 NY2d 678), defendant failed to preserve for our review his
contention that the conviction is not supported by legally sufficient
evidence. In any event, we conclude that defendant’s contention is
without merit. In addition to the testimony of the CI, two police
witnesses testified regarding their continuous observations of the CI,
including his meeting with defendant. Both police witnesses testified
that, after he left defendant, the CI turned over to the police 25
oxycodone pills, i.e., the precise purchase amount that had been
arranged, and that the CI did not have the buy money on his person or
in his vehicle. Viewing the evidence in the light most favorable to
the People, we conclude that the evidence is legally sufficient to
support the conviction (see People v Bleakley, 69 NY2d 490, 495). We
further conclude that, viewing the evidence in light of the elements
of the crimes as charged to the jury (see People v Danielson, 9 NY3d
342, 349), the verdict is not against the weight of the evidence (see
generally Bleakley, 69 NY2d at 495). In contrast to the People’s
witnesses, defendant testified that he met with the CI to sell him a
laptop computer and, although he admitted that he had a prescription
for oxycodone pills, he denied that he sold any to the CI. Defendant
explained that he had served eviction papers on the CI several months
before and thus that the CI had a motive to lie about the purpose of
their meeting. There is no basis to conclude that the jury failed to
give the conflicting evidence the weight it should be accorded (see
id.). The sentence is not unduly harsh and severe.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court